Order entered December 5, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00706-CR

                           ROBERT ERWIN JACKSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F15-56643-I

                                             ORDER

       The Court REINSTATES the appeal.

       On November 22, 2016, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and represented by court-appointed counsel

Lawrence Mitchell; (3) counsel’s explanation for the delay in filing appellant’s brief is due to

medical reasons; and (4) counsel requests an additional thirty days to file the brief.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE